Allowable Subject Matter
Claims 1, 3-13 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 1 and 11-13 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 1 and 11-13 identifies the uniquely distinct features "third circuitry configured to: calculate a first offset amount of the acquired Gain value based on the acquired temperature value; add the calculated first offset amount to the acquired Gain value; generate a first set value based on a result of the addition of the calculated first offset amount to the acquired Gain value; and execute a first image processing on the captured image based on the generated first set value”.
It is noted that the closest prior art, Miura (US Patent Pub. # 2016/0227091) relates to an image pickup apparatus and a control method of the image pickup apparatus, in which a mechanical shutter and an electronic shutter are usable.  Saragaglia (US Patent Pub. # 2018/0184028) relates to the field of infrared imaging devices, and in particular to a method and device for correcting spurious pixels in an image captured by an array of pixels sensitive to infrared light.  Miura or Saragaglia do not specifically teach third circuitry configured to: calculate a first offset amount of the acquired Gain value based on the acquired temperature value; add the calculated first offset amount to the acquired Gain value; generate a first set value based on a result of the addition of the calculated first offset amount to the acquired Gain value; and execute a first image processing on the captured image based on the generated first set value.  Therefore the application is allowable.
As to dependent claims 3-10, these claims depend on allowable claim 1. Therefore dependent claims 3-10 are allowable also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        5/22/2021